       Case: 1:18-cv-03624 Document #: 26 Filed: 02/06/19 Page 1 of 3 PageID #:68



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 ERICA J. KING,
                                                       Case Number: 1:18-cv-03624
 Plaintiff,
                                                       Honorable Judge Edmond E. Chang
 v.

 THE CBE GROUP, INC.,

 Defendant.

                  MOTION FOR LEAVE TO WITHDRAW AS ATTORNEYS

        NOW COME Omar T. Sulaiman, Marwan R. Daher, and Alexander J. Taylor of Sulaiman

Law Group, Ltd (collectively “Plaintiff’s attorneys”), pursuant to N.D. Ill. L.R. 83.17, moving this

Court for leave to withdraw as attorneys for Erica King (“Plaintiff”). In support thereof, Plaintiff’s

attorneys assert as follows:

      1. On May 23, 2018, Plaintiff brought suit against The CBE Group, Inc. alleging violations of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq. and the Illinois

Consumer Fraud and Deceptive Business Practices Act (“ICFA”) pursuant to 815 ILCS 505/1 .

(Dkt. 1.)

                                        RELIEF REQUESTED

      2. Plaintiff’s attorneys respectfully request that this Honorable Court enter an Order Granting

Omar T. Sulaiman, Marwan R. Daher, and Alexander J. Taylor leave to withdraw as attorneys of

record for Plaintiff.

                                          BRIEF IN SUPPORT

      3. The parties are currently engaged in discovery. Defendant is requesting to take Plaintiff’s

 deposition and has requested availability from Plaintiff’s attorneys.

                                                   1
     Case: 1:18-cv-03624 Document #: 26 Filed: 02/06/19 Page 2 of 3 PageID #:69



   4. Despite Plaintiff’s attorneys’ numerous attempts to communicate with Plaintiff - by

telephone as well as in writing – Plaintiff is unresponsive.

   5. Plaintiff’s attorneys cannot adequately represent Plaintiff without Plaintiff’s cooperation.

   6. No attorney is to be substituted at this time. Plaintiff’s most recent address and contact

information is:

   Erica King
   9312 South Rhodes
   Chicago, IL
   773-219-7920
   jaleelodie@yahoo.com

   7. Plaintiff’s attorneys have attempted to obtain Plaintiff’s consent to this Motion; however,

Plaintiff’s attorneys been unsuccessful in obtaining such consent as Plaintiff has not responded

to her attorneys’ communications.

       WHEREFORE, Plaintiff’s attorneys respectfully request that this Honorable Court enter

an Order granting Omar T. Sulaiman, Marwan R. Daher, and Alexander J. Taylor of Sulaiman

Law Group, Ltd. leave to withdraw as attorneys of record for Plaintiff; and grant such other relief

as this Court deems just and proper.

Dated this 6th day of February, 2019                           Respectfully submitted,


                                                               /s/ Omar T. Sulaiman
                                                               Omar T. Sulaiman
                                                               Marwan R. Daher
                                                               Alexander J. Taylor
                                                               Sulaiman Law Group, LTD
                                                               2500 S Highland Ave, Suite 200
                                                               Lombard, Illinois 60148
                                                               Phone (630) 575-8181
                                                               osulaiman@sulaimanlaw.com
                                                               mdaher@sulaimanlaw.com
                                                               ataylor@sulaimanlaw.com




                                                 2
     Case: 1:18-cv-03624 Document #: 26 Filed: 02/06/19 Page 3 of 3 PageID #:70



                               CERTIFICATE OF SERVICE

        I hereby certify that on February 6, 2019, I electronically filed the foregoing using the
Court’s Case Management/Electronic Case File (CM/ECF) system which will effectuate service
on all counsel of record.


                                                           /s/ Omar T. Sulaiman
                                                           Omar T. Sulaiman
                                                           Marwan R. Daher
                                                           Alexander J. Taylor
                                                           Sulaiman Law Group, LTD
                                                           2500 S Highland Ave, Suite 200
                                                           Lombard, Illinois 60148
                                                           Phone (630) 575-8181
                                                           osulaiman@sulaimanlaw.com
                                                           mdaher@sulaimanlaw.com
                                                           ataylor@sulaimanlaw.com




                                               3
